—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, County Court did not abuse its discretion in denying his motion to withdraw his guilty plea. The conclusory allegation of defendant that his counsel had pressured him to plead guilty is insufficient to require vacatur of the plea (see, People v Jackson, 171 AD2d 883, 884, lv denied 78 NY2d 967; People v Seger, 171 AD2d 892, lv dismissed 78 NY2d 1081; People v Washington, 156 AD2d 496, lv denied 75 NY2d 925; People v Brown, 142 AD2d 683; People v Matta, 103 AD2d 756, lv denied 63 NY2d 777). In any event, that allegation is belied by the unequivocal statement of defendant during the plea allocution that he had not been threatened, forced or coerced in any way into pleading guilty (see, People v Samuel, 208 AD2d 776, 777, lv denied 84 NY2d 1038; People v Jackson, 203 AD2d 302, lv denied 84 NY2d 827).
Defendant’s remaining contention has not been preserved for our review (see, CPL 470.05 [2]), and, in any event, it is without merit. (Appeal from Judgment of Wayne County Court, Kehoe, J. — Sexual Abuse, 1st Degree.) Present — Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.